—In an action to recover damages for wrongful death, the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Nahman, J.), dated April 1, 1991, as, upon granting their application to restore the case to the calendar, directed that it be restored in its ordinary course at the foot of the calendar.
*647Ordered that the order is affirmed insofar as appealed from, with costs.
The case was removed from the trial calendar as a result of the plaintiffs’ motion for leave to serve an amended and supplemental bill of particulars, and the plaintiffs were not entitled to have the case restored to its original position on the calendar. Rather, once the action was ready for trial, the court acted properly in restoring it to the normal position at the foot of the calendar (see, Buck v Pritchard, 75 AD2d 719). Sullivan, J. P., Miller, Copertino and Pizzuto, JJ., concur.